Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony McNeish appeals the district court’s order denying his motion for leave to amend his 42 U.S.C. § 1983 (2006) complaint after it was dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McNeish v. Big Sarge Bail Bonds Assocs., No. 5:1 1-cv-00739-BO (E.D.N.C. Mar. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.